Exhibit 10.1

 

FIRST AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is dated as
of April 27, 2015,  by and among AMICUS THERAPEUTICS, INC., a Delaware
corporation (the “Parent”), and the other entities shown as signatories hereto
as a Borrower (together with Parent, individually each, and collectively in the
singular as the context may require, “Borrower”), the financial institutions or
other entities from time to time parties thereto as lenders (the “Lenders”), and
MIDCAP FUNDING III TRUST, a Delaware statutory trust (“MidCap”), as Agent (in
such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Lenders and Agent are parties to that certain Credit and
Security Agreement, dated as of December 27, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein have the meanings given to them in the Credit
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof;

 

WHEREAS, Borrower, Agent and Lenders desire to amend certain provisions of the
Credit Agreement in accordance with, and subject to, the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

 

1.                                      Acknowledgment of Obligations.  Borrower
hereby acknowledges, confirms and agrees that all Credit Extensions made prior
to the date hereof, together with interest accrued and accruing thereon, and
fees, costs, expenses and other charges owing by Borrower to Agent and Lenders
under the Credit Agreement and the other Financing Documents, are
unconditionally owing by Borrower to Agent and Lenders, without offset, defense
or counterclaim of any kind, nature or description whatsoever except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditor’s rights generally.

 

2.                                      Amendments to Credit Agreement.  Subject
to the terms and conditions of this Agreement, including, without limitation,
the conditions to effectiveness set forth in Section 5 below, the Agent and
Lenders hereby agree that the Credit Agreement is amended as follows:

 

(a)                                 The definition of “Agent” in the preamble is
hereby amended to mean “MIDCAP FUNDING III TRUST, a Delaware statutory trust.”

 

(b)                                 Section 6.8 of the Credit Agreement is
hereby amended by (i) deleting the last sentence of such section and
(ii) substituting in lieu thereof the following replacement sentence:

 

--------------------------------------------------------------------------------


 

“For the avoidance of doubt, Amicus UK shall not be required to satisfy the
Joinder Requirements; provided that (i) the Deposit Accounts of Amicus UK shall
at no time maintain, in the aggregate, a balance greater than $4,000,000 (or if
such funds are not Dollars, the Dollar equivalent of such funds at a current
conversion rate from a source reasonably acceptable to Agent), and (ii) Borrower
shall make no Investments in Amicus UK during any time that (a) the principal
amount of all Indebtedness of Borrower then outstanding multiplied by two (2) is
greater than (b) the Cash Balance.”

 

(c)                                  Section 7.13 of the Credit Agreement is
hereby amended by deleting the last sentence of such section.

 

(d)                                 Section 11 of the Credit Agreement is hereby
amended by deleting the address of Agent and the sentence relating to notice
addresses of Lenders in their entirety and replacing such deletions as follows:

 

If to Agent or any Lender that is an Affiliate of MidCap:

 

“MidCap Funding III Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Amicus transaction

Facsimile:  301-941-1450

Email:  notices@midcapfinancial.com

 

With a copy to:

 

MidCap Funding III Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Facsimile:  301-941-1450

Email:  legalnotices@midcapfinancial.com”

 

--------------------------------------------------------------------------------


 

If to a Lender other than Agent or an Affiliate of MidCap, as specified on the
signature pages hereof.

 

(e)                                  Section 15 of the Credit Agreement is
hereby amended by adding the following new definition of “Cash Balance” in the
appropriate alphabetical order:

 

““Cash Balance” means the aggregate amount in Dollars maintained by Borrower in
one or more Collateral Accounts subject to a Control Agreement.”

 

(f)                                   Section 15 of the Credit Agreement is
hereby further amended by deleting therefrom the definition of “MidCap” and
substituting in lieu thereof the following replacement definition:

 

““MidCap” means MidCap Funding III Trust and any other Affiliate of MidCap
Funding III Trust that becomes the Agent.”

 

(g)                                  Section 15 of the Credit Agreement is
hereby further amended by deleting therefrom the definition of “Permitted
Investments” and substituting in lieu thereof the following replacement
definition:

 

““Permitted Investments” means:  (a) Investments existing on the Closing Date
and described on the Disclosure Schedule; (b) Investments consisting of cash
equivalents; (c) any Investments in liquid assets permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved in writing by Agent;
(d) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of any
Credit Party; (e) Investments consisting of deposit accounts or securities
accounts in which the Agent has a first priority perfected security interest
except as otherwise provided by Section 6.6; (f) Investments in Subsidiaries
solely to the extent permitted pursuant to Section 6.8; (g) Investments
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the Ordinary Course of Business that do not
exceed, in the aggregate, $100,000 per fiscal year, and (ii) loans to employees,
officers or directors relating to the purchase of equity securities of Borrower
or its Subsidiaries pursuant to employee equity plans or agreements approved by
Borrower’s board of directors that do not exceed, in the aggregate, $100,000 per
fiscal year; (h) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the Ordinary Course of Business; and (i) Investments
consisting of intercompany Indebtedness in accordance with and to the extent
permitted by clause (h) of the definition of “Permitted Indebtedness”.”

 

3.                                      No Other Amendments.  Except for the
amendments set forth and referred to in Section 2 above, the Credit Agreement
and the other Financing Documents shall remain unchanged and in full force and
effect and Borrower hereby ratifies and reaffirms all of its obligations under
the Credit Agreement and the other Financing

 

--------------------------------------------------------------------------------


 

Documents as amended by this Agreement.  Nothing in this Agreement is intended,
or shall be construed, to constitute a novation or an accord and satisfaction of
any of Borrower’s Obligations or to modify, affect or impair the perfection or
continuity of Agent’s security interests in, security titles to or other liens,
for the benefit of itself and the Lenders, on any Collateral for the
Obligations.

 

4.                                      Representations and Warranties.  To
induce Agent and Lenders to enter into this Agreement, Borrower does hereby
warrant, represent and covenant to Agent and Lenders that (i) each
representation or warranty of Borrower set forth in the Credit Agreement and
other Financing Documents is hereby restated and reaffirmed as true, accurate
and complete in all material respects on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof (provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof, and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date), (ii) both
before and after giving effect to this Agreement, no Default or Event of Default
has occurred and is continuing and (iii) Borrower has the power and is duly
authorized and has obtained all necessary consents and has taken all necessary
actions to enter into, deliver and perform this Agreement and this Agreement is
the legal, valid and binding obligation of Borrower enforceable against Borrower
in accordance with its terms.

 

5.                                      Condition Precedent to Effectiveness of
this Agreement.  This Agreement shall become effective upon Agent’s notification
to Borrower in writing that Agent has received one or more counterparts of this
Agreement duly executed and delivered by the Borrower, the Agent and the
Lenders, in form and substance satisfactory to Agent and Lenders.

 

6.                                      Release.

 

(a)                                 In consideration of the agreements of Agent
and Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Borrower, on behalf of
itself and each of its Affiliates and Subsidiaries and each of their respective
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and each Lender and their respective successors and assigns, and their
respective present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower or any of its respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the Amendment Effective Date, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Credit Agreement or any of the other Financing Documents or
transactions thereunder or related thereto.

 

(b)                                 Borrower understands, acknowledges and
agrees that its release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

 

(c)                                  Borrower agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

--------------------------------------------------------------------------------


 

7.                                      Covenant Not To Sue.  Borrower, on
behalf of itself and each of its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by Borrower pursuant to Section 6
above.  If Borrower or any of its successors, assigns or other legal
representatives violates the foregoing covenant, Borrower, for itself and each
of its successors, assigns and legal representatives, agrees to pay, in addition
to such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

 

8.                                      Advice of Counsel.  Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.

 

9.                                      Severability of Provisions.  In case any
provision of or obligation under this Agreement shall be invalid, illegal or
unenforceable in any applicable jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

10.                               Counterparts.  This Agreement may be executed
in multiple counterparts (including by electronic mail (pdf) transmittal of
executed signature pages), each of which shall be deemed to be an original and
all of which when taken together shall constitute one and the same instrument.

 

11.                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
MARYLAND APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD
TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

12.                               Entire Agreement.  The Credit Agreement and
the other Financing Documents as and when amended through this Agreement embody
the entire agreement between the parties hereto relating to the subject matter
thereof and supersede all prior agreements, representations and understandings,
if any, relating to the subject matter thereof.

 

13.                               No Strict Construction, Etc.  The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.  Time
is of the essence for this Agreement.

 

14.                               Costs and Expenses.  Borrower absolutely and
unconditionally agrees to pay or reimburse upon demand for all reasonable fees,
costs and expenses incurred by Agent and the Lenders in connection with the
preparation, negotiation, execution and delivery of this Agreement and any other
Financing Documents or other agreements prepared, negotiated, executed or
delivered in connection with this Agreement or transactions contemplated hereby.

 

[Remainder of page intentionally blank; signature pages follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

 

 

 

BORROWER

 

 

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ William D. Baird III

(SEAL)

 

Name: William D. Baird III

 

Title: Chief Financial Officer

 

 

 

 

 

CALLIDUS BIOPHARMA, INC.

 

 

 

 

 

By:

/s/ Daphne Quimi

(SEAL)

 

Name: Daphne Quimi

 

Title: Chief Financial Officer

 

AMICUS THERAPEUTICS, INC.

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

 

 

MIDCAP FUNDING III TRUST

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC, its general partner

 

 

 

 

By:

/s/ Maurice Amsellem

(SEAL)

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

[Signatures continued on next page]

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

MIDCAP FUNDING III TRUST

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC, its general partner

 

 

 

 

By:

/s/ Maurice Amsellem

(SEAL)

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

[Signatures continued on next page]

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

OXFORD FINANCE LLC

 

 

 

 

 

By:

/s/ Mark Davis

(SEAL)

 

Name: Mark Davis

 

Title: Vice President, Finance, Secretary and Treasurer

 

[Signatures continued on next page]

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Sheena Discher

(SEAL)

 

Name: Sheena Discher

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------